In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Nassau County (O’Brien, J.), dated November 12, 1990, which upon a jury verdict finding that the defendant was not at fault in the happening of the accident, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
The plaintiffs’ contention that it was error to permit the defendant’s employee to testify is without merit as the plaintiffs themselves called the witness to testify in their case in chief and deposed the witness prior to trial. The plaintiffs’ contention that the witness was not qualified to testify as an expert is not preserved for appellate review (see, CPLR 5501 [a] [3]; Miles v R & M Appliance Sales, 26 NY2d 451). In any event, we find that the witness was qualified to testify as an expert because she had worked as a contract manager whose duties included overseeing an entire construction project.
The plaintiffs’ further contention that the verdict was against the weight of the evidence is also without merit. *729Viewing the evidence as a whole, it cannot be said that the verdict "seems palpably wrong and * * * that the preponderance is so great that the jury could not have reached their conclusion upon any fair interpretation of the evidence” (Cornier v Spagna, 101 AD2d 141, 149). Mangano, P. J., Thompson, Balletta and Lawrence, JJ., concur.